Citation Nr: 0109225	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-18 711A	)	DATE
	)
	)


THE ISSUE

Whether a December 1988 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for an 
acquired psychiatric disorder should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in December 
1988.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the December 1988 Board decision do 
not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
December 1988 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to provisions 
set forth in 38 C.F.R. §§ 20.1400-1411 (2000).  According to 
these regulations, clear and unmistakable error is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).

Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

The above-cited regulatory authority was published with the 
specific intent to codify the current requirements for a 
viable claim of clear and unmistakable error that the United 
States Court of Appeals for Veterans Claims (the Court) has 
defined for claims of clear and unmistakable error in rating 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Crippen v. 
Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. 
App. 166 (1997).

With respect to the above, the Board notes that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  The notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), reflects that 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [clear and unmistakable error]."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

The Board may therefore rely on the well-established 
precedent of the Court on what exactly constitutes a valid 
claim of clear and unmistakable error, such as is set forth 
in Russell, Damrel, and Fugo.

In its decision of December 1988, the Board denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the evidence submitted in 
conjunction with the reopened claim did not establish a new 
factual basis which would support the grant of service 
connection for an acquired psychiatric disorder.  The Board 
found that a psychosis was not shown to have had its onset in 
service or to have become manifest to a compensable degree 
within a year after service.  Rather the Board found that a 
personality disorder was demonstrated during service, which 
is not a disorder within the meaning of applicable 
legislation providing compensation benefits.  It is noted 
that the December 1988 decision indicates that Eugene M. 
Caffey, M. D., a psychiatrist and one of the staff medical 
advisers employed by the Board at that time, was consulted on 
this case.  Additionally, one of the three Board members who 
signed the decision, C. E. Edward, M.D., was a licensed 
physician as well.

In April 2000, the moving party filed a request for 
reconsideration of the Board's December 1988 decision.  He 
asserted that the Board's 1988 decision was clearly and 
unmistakably erroneous in that the Board had "ignored 
overwhelming credible evidence", specifically, several 
medical opinions which stated that the veteran's currently 
diagnosed bipolar disorder had first manifest in service.  

The request for reconsideration of the Board's December 1988 
decision was denied by the Board's Senior Deputy Vice 
Chairman, by direction of the Chairman, in September 2000.  
The Senior Deputy Vice Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.  

In September 2000, the moving party filed a statement 
requesting further review of the Board's decision of December 
1988 on the grounds of clear and unmistakable error.  
Although the moving party's representative also submitted a 
brief in support of the motion in February 2001, it, in 
essence, reiterated the moving party's April 2000 request for 
reconsideration with regard to his pleadings of clear and 
unmistakable error in the December 1988 decision.

In this case, the moving party has not demonstrated that the 
Board's December 1988 decision contains "clear and 
unmistakable error".  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised a generic 
allegation of error concerning the December 1988 Board 
decision, but not necessarily the discrete issue of clear and 
unmistakable error.  The moving party has alleged that the 
December 1988 decision was the product of error essentially 
because the decision failed to conclude that the evidence 
submitted since September 1984, specifically the additional 
medical opinions, demonstrated a relationship between the 
veteran's current psychiatric disorder and his prior active 
service.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of clear and unmistakable error.  See 38 C.F.R. § 
20.1403(d)(3); see also Luallen, supra.

While the December 1988 decision found that additional 
evidence added to the record since 1984 did not provide a 
"new factual basis", it cited to and reviewed all pertinent 
evidence of record and indicated that  the "service medical 
records and administrative records do not demonstrate the 
existence of a chronic acquired psychiatric disorder during 
service".  The Board points out that a review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  The Board panel included a licensed physician who, 
together with the other members, reviewed the evidence and 
concluded that service connection was not warranted.  The 
Board's consultation with a staff medical advisor in December 
1988, was accepted practice and not in violation of any legal 
authority in existence at that time.  See MBVA-1. Part II, 
par. 7.21 (1985).  

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided about 10 years after the 
Board's December 1988 decision, would not support the 
veteran's CUE claim.  The Board wishes to emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein.  The See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The Board's Rules of Practice 
provide that while material included in the record on the 
basis of the aforementioned Rule (20.1403(b)(2)) is not 
considered new evidence, no new evidence will be considered 
in connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b) (emphasis added).  Since additional evidence may 
not be considered and the veteran and his representative have 
been afforded ample opportunity to argue the merits of the 
claim, there is no need for additional development.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
December 1988 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the December 1988 Board decision 
on the grounds of clear and unmistakable error is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 




